Citation Nr: 1444269	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides or as secondary to service connection conditions.

3.  Entitlement to an initial compensable rating for service connected peripheral neuropathy, bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held on May 14, 2014, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for carpal tunnel syndrome, to include as secondary to peripheral neuropathy, was raised by the Veteran in his testimony before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with VA examinations and corrective notice.

I.  Acquired Psychiatric Disorder

The Veteran contends that he suffers from PTSD related to his experiences in military service.  At the May 2014 Board hearing, the Veteran described symptoms involving anxiety, sleep disturbance, hypervigilance and social withdrawal.   Also in May 2014, he submitted a stressor statement wherein he relates his psychiatric symptoms to his experiences during the Tet Offensive at the Bien Hoa Air Base in the Republic of Vietnam and to his exposure to Agent Orange.  

The Veteran has not been afforded a VA examination that addresses the nature and etiology of his claimed acquired psychiatric disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The Veteran's service personnel records indicate that he was in the Republic of Vietnam (RVN) from July 1968 to July 1969, and a chronological listing of service notes his station of assignment, beginning in August 1968, as Bien Hoa,  RVN, with his next assignment not until August 1969.  The Veteran was therefore assigned to the Bien Hoa Air Base during the Tet Offensive, and the claimed stressor is therefore consistent with the places, types, and circumstances of the Veteran's service.  

As the Veteran has presented competent evidence of recurrent psychiatric symptoms, and his claimed stressor is consistent with the places, types, and circumstances of his overseas service, on remand, a VA examination should be provided with regard to the nature and etiology of any acquired psychiatric disability.  If PTSD is diagnosed, the examiner should also provide an opinion regarding whether the claimed stressor is adequate to support a diagnosis of PTSD and confirm whether or not the Veteran's symptoms are related to that stressor. 38 C.F.R. § 3.304(f)(3).

II.  Skin Disorder

The claims file contains a letter from a private physician, Dr. K, which states that the Veteran is currently being treated for plaque psoriasis.  Dr. K opined that with a reasonable degree of medical certainty, the Veteran's plaque psoriasis is a result of his diabetes, type II and exposure to Agent Orange.  However, as the opinion is purely conclusory, and contains no supportive rationale, it is inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

The Veteran has not yet been provided with a VA examination with regard to this issue.  As the aforementioned letter provides competent evidence of a current disability, the Veteran served in RVN during the Vietnam War and is thus presumed exposed to Agent Orange and is service-connected for diabetes mellitus, type II, and indicates a relationship between the Veteran's plaque psoriasis and service, a VA examination is required, and should be provided on remand.  See McLendon, 20 Vet. App. at 83.

Additionally, the Board notes that the Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under a theory of secondary service connection.  In particular, although the Veteran was informed in an April 2007 letter of the evidence needed to warrant entitlement to service connection on a direct basis, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  As noted above, the Veteran claims entitlement to service connection for a skin disorder, and the letter from Dr. K indicates that the plaque psoriasis may be secondary to service connected diabetes mellitus, type II.  Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

III.  Peripheral Neuropathy, Bilateral Upper Extremities

The Veteran asserts that he is entitled to an initial compensable disability rating for his service-connected peripheral neuropathy of the bilateral upper extremities.

At the May 2014 Board hearing, the Veteran reported numbness, tingling and shooting pains in his upper extremities.  He also stated that his symptoms are getting worse and have become more annoying since his prior VA examination in March 2012.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony described above, on remand, an additional VA examination should be ordered to document the current severity of the Veteran's service-connected peripheral neuropathy, bilateral upper extremities.  38 C.F.R. § 3.159(c)(4) (2014).

The Board also notes that during the May 2014 hearing, the Veteran testified that he had testing which showed severe carpal tunnel syndrome.  As the Veteran stated that he thinks the carpal tunnel syndrome should be connected to the neuropathy, a claim for entitlement to service connection for carpal tunnel syndrome has been referred to the AOJ, above.  To the extent possible, the VA examiner should distinguish symptoms of carpal tunnel syndrome from those relating to the Veteran's peripheral neuropathy, and state whether she is unable to make such a categorization.  Such a determination is necessary, as symptoms which cannot be so distinguished are to be considered part of the service-connected disability, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice with regard to his claim for service connection for a skin disorder, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Schedule the Veteran for an examination with a VA psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Based on a review of the claims folder, examination findings, and statements of the Veteran, the examiner should render any relevant diagnoses pertaining to the claim for service connection for an acquired psychiatric disorder, including PTSD.

a.  For any diagnosis provided for an acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, the Veteran's active service.

b.  The examiner should specifically diagnose or rule out a finding of PTSD; the examiner should then provide an opinion as to the following:
		
i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stressor(s) is adequate to support a diagnosis of PTSD.

ii.  Whether it is at least as likely as not that the Veteran's symptoms are related to the claimed stressor(s).

The examiner should observe regulation 38 C.F.R. § 3.304(f)(3) as well as any additional guidance provided when rendering the opinion.  The regulation provides that if a stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After providing the notice directed in part one, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of a skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a.  Provide a diagnosis for any skin disorder present during the appeal period, from February 2007 to present.

b.  For any skin disorder diagnosed, provide an opinion as to the following:

i.  Whether it is at least as likely as not (50 percent or greater probability) that the skin disorder arose during, or is otherwise related to the Veteran's military service, to include conceded exposure to Agent Orange.

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the skin disorder was caused by the Veteran's diabetes mellitus, type II.

iii.  Whether it is at least as likely as not (50 percent or greater probability) that the skin disorder was aggravated by the Veteran's diabetes mellitus, type II.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his service-connected peripheral neuropathy, bilateral upper extremities.  All testing deemed necessary by the examiner, to include EMG testing, should be performed, and all findings should be reported in detail.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

Based on a review of the file, reports from the Veteran, and physical examination, indicate whether the Veteran has neuritis, neuralgia or paralysis of any affected nerve, and whether it is mild, moderate, or severe.

The examiner is advised that a report form from a Mr. R.C. notes a history of paresthesias of hands and includes physical findings stating than an EMG/NCS was performed showing severe bilateral carpal tunnel syndrome.  With regard to this, the examiner should address whether the symptoms/manifestations of the Veteran's carpal tunnel syndrome can be distinguished or separated from those of his service-connected peripheral neuropathy of the bilateral upper extremities.

i.  To the extent feasible, identify which symptoms/manifestations are attributable to each disorder.

ii.  For any symptom for which such differentiation cannot be made with a 50 percent or greater degree of certainty, the examiner must so state.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

6.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and a skin disorder, and for entitlement to an initial compensable disability rating for peripheral neuropathy, bilateral upper extremities, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



